---------- ------------------ --- -- --------------- ----- X
                     a.    N e w Y or k Cit y P oli c e D e p art m e nt ( " N Y P D ") p er s o n n el a n d dis ci pli n ar y­

                           r el at e d r e c or ds a n d i nf or m ati o n, if a n y;

                     b.    R e c or ds of i n v esti g ati o ns r e g ar di n g t h e c o n d u ct of m e m b ers         of t h e N Y P D

                           c o n d u ct e d b y N Y P D or ot h er a g e n ci es, if a n y ;

                      c.   Ot h er d o c u m e nts a n d i nf or m ati o n t h at m a y i n g o o d f ait h , d uri n g t h e p e n d e n c y

                           of t his liti g ati o n, b e d e si g n ate d " C o nfi d e nti al M at eri als " b y d ef e n d a nt s,

                           Pl ai ntiff , or t h e C o urt.

                      3. As        us e d h er ei n , "Pr o d u ci n g P art y " s h all m e a n          t h e p art y pr o d u ci n g t h e

C o nfi d e nti al M at eri als,     a n d " R e c ei vi n g P art y " s h all m e a n t h e p art y r e c ei vi n g t h e C o nfi d e nti al

M at e ri als.

                      4.   N eit h er p art y s h all us e C o nfi d e nti al M at eri als          pr o d u c e d i n dis c o v er y i n t h e

A cti o n f or a n y p ur p o s e ot h er t h a n t h e e v al u ati o n , pr e p ar ati o n, pr e s e nt ati o n or s ettl e m e nt of

cl ai m s or d ef e ns es i n t h e A cti o n.

                      5.    N eit h er P art y s h all di scl os e t h e C o nfi d e nti al M at eri a ls t o a n y p er s o n ot h er

t h a n a p art y , a n att or n e y of r e c or d f or t h at p art y , or a n y m e m b er of t h e st aff of t h at att or n e y ' s

offi c e , e x c e pt u n d er t h e f oll o wi n g c o n diti o ns:

                      a.           Di s cl o s ur e m a y    be ma de         f or t h e p ur p os e of pr e p ari n g or pr e s e nti n g a

                                   p art y ' s cl ai ms or d ef e n s e s i n t h e A cti o n.

                      b.           Di s cl o s ur e m a y al s o b e m a d e t o a n e x p ert or c o n s ult a nt w h o h as b e e n
                                                                                                                                             -
                                   r et ai n e d or s p e ci all y e m pl o y e d b y a p art y or a p art y' s att or n e ys i n

                                   a nti ci p ati o n of liti g ati o n or pr e p ar ati o n f or tri al of t h e A cti o n, t o a wit n e s s

                                   at a d e p ositi o n or i n pr e p ar ati o n f or t esti m o n y at a d e p o siti o n or tri al, or t o

                                   t h e C o urt.



                                                                          2
                     c.        B ef or e a n y dis cl os ur e is m a d e t o a p ers o n list e d i n s u b p ar a gr a p h ( b) a b o v e

                                ( ot h er t h a n t o t h e C o urt or t o a wit n e s s at a d e p ositi o n), t h e p art y m a ki n g

                                t h e dis cl os ur es t o t h es e i n di vi d u als s h all pr o vi d e e a c h s u c h p ers o n wit h a

                                c o p y of t his Sti p ul ati o n a n d Or d er of C o nfi d e nti alit y, a n d s u c h p er s o n

                                s h all c o ns e nt i n writi n g, i n t h e f or m a n n e x e d h er et o as E x hi bit A, n ot t o

                                us e t h e C o nfi d e nti al M at eri al s    f or a n y p ur p o s e ot h er t h a n i n c o n n e cti o n

                                wit h t h e pr os e c uti o n, d ef e ns e, or s ettl e m e nt of t h e A cti o n a n d n ot t o m a k e

                                f urt h er dis cl os ur e of t h e C o nfi d e nti al M at eri al s, e x c e pt i n t e sti m o n y t a k e n

                                i n t h e A cti o n. T h e p art y m a ki n g s u c h dis cl os ur e s h all r et ai n t h e si g n e d

                                c o n s e nt a n d f ur nis h a c o p y t o t h e o p p o si n g p art y u p o n r e q u e st at a

                                d e p ositi o n or b ef or e tri al, alt h o u g h t h e n a m e of a n y e x p ert n ot i nt e n d e d t o

                                b e c all e d as a tri al wit n e s s m a y b e r e d a ct e d fr o m s u c h a c o n s e nt b ef or e it

                                is pr o d u c e d.

                     6.    I n or d er t o d esi g n at e d o c u m e nt s or ot h er m at eri al as " C o nfi d e nti al " wit hi n t h e

m e a ni n g of t his Sti p ul ati o n, t h e Pr o d u ci n g P art y m a y         affi x t h e le g e n d " C o nfi d e nti al " t o t h e

d o c u m e nts or m at eri al i n a m a n n er s o as n ot t o i nt erf er e wit h t h e l e gi bilit y t h er e of, a n d /or m a y

d esi g n at e s u c h d o c u m e nt s b y titl e, B at es n u m b er or ot h er m et h o d r e a s o n a bl y c al c ul at e d t o gi v e

t h e r e c ei vi n g p art y n oti c e of t h e c o nfi d e nti alit y d esi g n ati o n, i n a writi n g            dir e ct e d t o t h e

R e c ei vi n g P art y.   T h e Pr o d u ci n g P art y m a y        d esi g n at e as " C o nfi d e nti al " a n y d o c u m e nt s or

m at eri al p ur s u a nt t o t his Or d er wit hi n a r e a s o n a bl e ti m e aft er pr o d u cti o n of s u c h d o c u m e nts or

m at eri al.

                     7. D e p o siti o n t esti m o n y c o n c er ni n g a n y C o nfi d e nti a l M at eri al s w hi c h r e v e al s t h e

c o nt e nt s of s u c h m at eri als s h all b e d e e m e d c o nfi d e nti al.



                                                                      3
                      8.    Any      p art y m a y    d e s i g n at e d e p o s iti o n e x hi bit s a n d d e p o siti o n t e sti m o n y as

C o nfi d e nti al eit h er b y: ( a) i n di c ati n g o n t h e r e c or d d uri n g t h e d e p o siti o n t h at a q u e sti o n r el at e s t o

C o nfi d e nti a l M at eri al s,    a n d c a n r e q ue st t h e c o mt r e p ort er/st e n o gr a p h er s e p ar at el y bi n d t h e

d e si g n at e d t e sti m o n y i n a s e p ar at e v ol u m e a n d wit h              a c o v er p a g e pr o mi n e ntl y m ar k e d

" C o nfi d e nti al I nf or m ati o n G o v e r ne d b y C o nfi d e nti alit y Sti p ul ati o n a n d Pr ot e cti v e Or d er ; " or ( b)

n otif yi n g t h e c o urt r e p ort er/st e n o g r a p her a n d Pl ai ntiff or all at t or n e y s of r e c or d, i n writi n g,

wit hi n 3 0 d a y s aft er a d e p o siti o n tr a ns cri pt h as b e e n r e c ei v e d ( d uri n g w hi c h ti m e t h e e ntir e

d e p o siti o n wi ll b e c o n si d er e d " C o nfi d e nti al "), of t h e s p e cifi c p a g e s a n d li n es of t h e tr a ns c ri pt

t h at ar e t o b e d e si g n at e d " C o nfi d e nti al, " i n w hi c h e v e nt t h e p a 1ti es will b e r e s p o n si bl e f or

m ar ki n g    t h e c o pi e s of t h e d e si g n at e d tr a n s cri pt i n t h eir p o s s e s s i o n or u n d er t h eir c o ntr ol as

dir e ct e d b y Pl ai ntiff or t he att or n e y s f or t h e r e s p e ctiv e p arti e s.

                       9.   If a R e c ei v i ng P art y o bj e ct s t o t h e d es i g n ati o n of a n y C o nfi d e nti al M at eri al s

as c o nfi d e nti al, h e or s h e sh all s t at e s u c h o bj e cti o n i n writi n g               t o Pr o d u ci n g P art y, a n d t h e

Pr o d u ci n g p art y s h all i n g o o d f ait h att e m pt t o r es o lv e s u c h c o nfli ct.          If t h e c o nfli ct c a n n ot b e

r e s ol v e d a m o n g c o u n s el, t h e o bj e cti n g p art y sh all, wit hi n 3 0 d a y s of t h e i niti al o bj e cti o n , r e q u e st

t he C o urt t o r em o v e t h e d e si g n ati o n.         A n y s u c h m at eri al s or i nf or m ati o n s h all b e tr e at e d as

C o nfi d e nti a l u ntil t h e p arti e s re s o l v e t h e c o nfl i ct or t h e C o urt iss u es its r uli n g r e g ar di n g t h e

c o nfli ct.

                       1 0 . A n y d o c u m e nt s pr o d u c e d b y a n o n- p art y p ur s u a nt t o a s u b p o e n a i n t hi s A cti o n

a n d t h at ar e d e si g n at e d as C o nfi d e nt i al M a teri a l b y eit h er p art y sh all b e g o v er n e d b y t h e t er m s of

t hi s Sti p ul ati o n of C o nfi d e nti alit y a n d Pr ot e cti v e Or d er.

                       1 1 . I n a d v ert e nt pr o d u cti o n of a n y d o c u m e nt or i nf or m ati o n w hi c h is pri vil e g e d ,

w as    pr e p ar e d i n a nti ci p ati o n of liti gat i o n, i s ot h er wi s e i m m u n e fr o m di s c o v er y , s h all n ot



                                                                         4
c o n stit ut e a w ai v er of a n y pri vil e g e or of a n ot h er gr o u n d f or o bj e cti n g t o di s c o v er y wit h r e s p e ct

t o t h at d o c u m e nt, or its s u bj e ct m att er , or t h e i nf or m ati o n c o nt ai n e d t h er ei n, or of D ef e n d a nt s '

ri g ht t o o bj e ct t o t h e u s e of a n y s u c h d o c u m e nt or t h e i nf or m ati o n c o nt ai n e d t h er ei n d uri n g a n y

pr o c e e di n g i n t his liti g ati o n or ot h er wi s e .

                      1 2. If a n y p a p er w hi c h i n c or p or at e s a n y C o nfi d e nti al M at eri al s         or r e v e al s t h e

c o nt e nt s t h er e of is t o b e fil e d i n t his C o urt , t h e p art y s e e ki n g t o fil e t h os e p orti o n s of t h e p a p er s

s h all a p pl y t o t h e C o urt t o fil e t h e m u n d er s e al, i n a c c or d a n c e wit h t h e r ul es of t h e di stri ct c o urt

i n w hi c h t h e A cti o n is fil e d a n d/ or t h e I n di vi d u al R ul es of t h e j u d g e t o w h o m t h e p a p er s ar e

dir e ct e d .

                       1 3. If eit h er p art y m a k es          p u bli c r e pr e s e nt ati o n s, i n cl u di n g t o t h e pr e s s, t h e

s u b st a n c e of w hi c h c o n c er n s, or is c o nt ai n e d i n, t h e C o nfi d e nti al M at eri al s,     t h e o p p o si n g p art y

m a y m o v e t h e C o urt , o n a n e x p e dit e d b a si s , f or r eli ef.

                       1 4. T hi s Sti p ul ati o n of C o nfi d e nti alit y a n d Pr ot e cti v e Or d er            will    s ur vi v e t h e

t er mi n ati o n of t h e liti g ati o n a n d will             c o nti n u e t o b e bi n di n g u p o n all p er s o n s t o w h o m

C o nfi d e nti al M at eri al s ar e pr o d u c e d or di s cl o s e d. All d o c u m e nt s or i nf o n n ati o n t h at h a v e b e e n

d e e m e d c o nfi d e nti a l p ur s u a nt t o t his or d er, i n cl u di n g all c o pi e s a n d n o n- c o nf or mi n g c o pi es

t h er e of, sh all r e m ai n c o nfi d e nti al f or all ti m e. O n c e t h e A cti o n h a s b e e n r e s ol v e d, i n cl u di n g all

a p p e al s , t h e C o nfi d e nti al M at eri al s,   i n cl u di n g all c o pi e s a n d n o n- c o nf or mi n g c o pi e s t h er e of,

s h all n ot b e u s e d b y t h e p arti e s, or a n y o n e r e c ei vi n g c o nfi d e nti a l d o c u m e nt s p ur s u a nt t o

p ar a gr a p h " 5 " h er ei n.

                       1 5. Wit hi n 3 0 d a ys aft er t h e t er mi n ati o n of t his A cti o n, i n cl u di n g a n y a p p e al s, t h e

" C o nfi d e nti al M at eri a ls, " i n cl u di n g all c o pi e s, n ot e s, a n d ot h er m at eri al s c o nt ai ni n g or r ef erri n g

t o i nf or m ati o n d eri v e d t h er efr o m ( ot h er t h a n t h e C o urt ' s c o pi e s of s u c h m at eri al s),          s h all b e



                                                                         5
r et ur n e d t o d ef e n d a nt s' att or n e y s or, u p o n d ef e n d a nt s' att or n e y s' c o ns e nt, d estr o y e d; e x c e pt t h at

Pl ai ntiff s att or n e y s h all r et ai n o n e c o p y of t h e C o nfi d e nti al M at eri al s,           a n d a n y C o nfi d e nti al

M at eri al s   c o nt ai ni n g Pl ai ntiff s att or n e y w or k pr o d u ct , t o t h e e xt e nt r e q uir e d t o c o m pl y wit h

a p pli c a bl e l a w or r e g ul ati o n, s o l o n g as a p pr o pri at e a n d r e a s o n a bl e s af e g u ar d s ( at l e ast as

stri n g e nt as t h os e u s e d t o pr ot e ct Pl ai ntiff s o w n i nf or m ati o n of li k e n at ur e) ar e i m p o s e d t o

pr e v e nt t h e u s e of t h e C o nfi d e nti al M at eri al s        f or a n y ot h er p ur p os e.       C o nfi d e nti al M at eri al s

w hi c h w er e u pl o a d e d t o a d at a b as e or r e vi e w pl atf or m , i n cl u di n g a n y b a c k u ps , a n d w hi c h c a n n ot

r e a s o n a bl y b e d el et e d , m u st b e q u ar a nti n e d a n d s e c ur e d t o pr o hi bit a c c ess t o t h e C o nfi d e nti al

M at eri als.

                       1 6. T hi s Sti p ul ati o n of C o nfi d e nti alit y a n d Pr ot e cti v e Or d er s h all b e bi n di n g u p o n

t h e p arti e s i m m e di at el y u p o n si g n at ur e a n d s h all b e s u b mitt e d t o t h e C o urt f or e ntr y as a n Or d er.

                       1 7. T hi s Sti p ul ati o n of C o nfi d e nti alit y a n d Pr ot e cti v e Or d er m a y b e si g n e d a n d

a c k n o wl e d g e d i n s e v er al c o u nt er p ait s, all of w hi c h t a k e n t o g et h er s h all b e d e e m e d t o c o n stit ut e

o n e ori gi n al.

                       1 8. N ot hi n g i n t his Sti p ul ati o n of C o nfi d e nti alit y a n d Pr ot e cti v e Or d er s h all b e

c o n str u e d t o li mit D ef e n d a nt s ' us e of t h e C o nfi d e nti al M at eri al s s et f ort h i n p ar a gr a p h 2 ( a), ( b),

( c ), a n d ( d) h er ei n f or a n y ot h er p ur p os e .

                       1 9. T h e C o urt will r et ai n j uri s di cti o n o v er all p er s o n s s u bj e ct t o t his Sti p ul ati o n of

C o nfi d e nti alit y a n d Pr ot e cti v e Or d er t o t h e e xt e nt n e c e s s ar y t o e nf or c e a n y o bli g ati o n s arisi n g

h er e u n d er or t o i m p os e s a n cti o n s f or a n y c o nt e m pt t h er e of.




                                                                        6
                      2 0. T h e t er m s of t hi s Sti p ul ati o n of C o nfi d e nti alit y a n d Pr ot e cti v e Or d er s h all b e

bi n di n g u p o n all c urr e nt a n d f ut ur e p arti e s t o t hi s A cti o n a n d t h eir c o u n s el.


D at e d: _ F e_br u_ar y_1 1_ , 2 0 2 0
          N e w Y or k, N e w Y or k


 A N D R E W L. H O F F M A N                                               J A M E S E. J O H N S O N
 2 6 1 M a di s o n A v e n u e                                            C or p or ati o n C o u n s el of t h e
     th
 1 2 Fl o or                                                                 Cit y of N e w Y or k
 N e w Y or k, N Y 1 0 0 1 6                                               Att o r n e y f o r D ef e n d a nt s
                                                                           1 0 0 C h ur c h Str e et
                                                                           N e w Y or k , N e w Y or k 1 0 0 0 7


                                                                  -----    B y: - - - - - - - - - - -
                                                                                C A R O L Y N K. D E P OI A N




                                                                           S O O R D E R E D:




                                                                           H O N O R A BLE S A R A H NET B U R N
                                                                           U NI T E S S T A T E S M A GI S T R A T E J U D G E
                                                                           D at e d :    F e br u ar y 1 2, 2 0 2 0
                                                                                         N e w Y or k, N e w Y or k




                                                                       7
